DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/5/22 is acknowledged.  The traversal is on the ground(s) that no serious burden exists.  This is not found persuasive because different classification for the two claimed inventions is proof of serious burden in and of itself.  As stated in MPEP 808.02, a serious burden is present when there is A) Separate classification thereof: this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al US 2016/0189980.

Pertaining to claim 1, Paek teaches a semiconductor package comprising: 
a semiconductor die 120: 
a redistribution layer 110, disposed on an active surface of the semiconductor die and electrically connected with the semiconductor die, wherein the redistribution layer comprises a wiring-free zone (See Figure 1 marked up below) arranged at a location below a corner of the semiconductor die 120, and an orthogonal projection of the semiconductor die is partially overlapped with an orthogonal projection of the wiring-free zone on a horizontal plane; and 
an underfill 130 disposed between the semiconductor die 120 and the redistribution layer 110 (note that 117 is an optional layer, see [0055] and is otherwise described as part of the redistribution layer), wherein the wiring-free zone located below the underfill is in contact with the underfill, and the wiring-free zone extends horizontally from the semiconductor die, across a sidewall of the semiconductor die and to the underfill. See Figure 1 (marked up below)

    PNG
    media_image1.png
    347
    638
    media_image1.png
    Greyscale

Pertaining to claim 2, Paek teaches the semiconductor package as claimed in claim 1, further comprising a molding compound 140 disposed on the redistribution layer 110/117 and laterally wrapping the underfill 130 and the semiconductor die 120 see Figure 1.

Pertaining to claim 3, Paek teaches the semiconductor package as claimed in claim 1, wherein the redistribution layer 110 includes a dielectric layer 112/117 and redistribution patterns 111 embedded therein, and the wiring-free zone is located in the dielectric layer See Figure 1 marked up above.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek and further in view of Chou et al US 2008/0122059.

Pertaining to claim 7, Paek teaches the semiconductor package as claimed in claim 1, but does not teach wherein the package is further mounted to a circuit substrate, with an additional underfill between the circuit substrate and the redistribution layer of the semiconductor package.  Chou teaches a semiconductor package (220+230) mounted to a circuit substrate 210, an underfill 280 therebetween. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chou into the method of Paek by mounting the package of Paek on a circuit substrate.  In fact, it is clear by the inclusion by Paek of bump bonds on the bottom of the redistribution layer that the invention of Paek is intended to be further mounted to another substrate.  The ordinary artisan would have been motivated to modify Paek in the manner set forth above for at least the purpose of incorporating the package into additional devices, the underfill being used to protect the bump interconnections from damage.

Pertaining to claim 8, Paek in view of Chou teaches the semiconductor package as claimed in claim 7, wherein the wiring-free zone is located between the underfill and the bottom underfill See Figure 1 of Paek as marked up above, the wiring-free zone of Paek would fall between the two underfills.

Pertaining to claim 9, Paek in view of Chou teaches the package structure comprising: 
a first die 120 and a second die 118, arranged side by side (this is taught by Paek); 
a circuit substrate, disposed under the first and second dies and electrically with the first and second dies; 
a redistribution layer, disposed between the first and second dies and the circuit substrate, and electrically connected with the first and second dies, wherein the redistribution layer comprises a wiring-free zone below the first die; 
a first underfill disposed between the first and second dies and the redistribution layer; and 
a second underfill disposed between the redistribution layer and the circuit substrate, wherein the wiring-free zone extends horizontally from the first die, across a side wall of the first die and extends at least to the first underfill so that the wiring-free zone located below the first underfill is in contact with the first underfill, and the wiring-free zone is located between the first underfill and the second underfill.  See the rejections of claims 1, 7 and 8 above.  See Figure 1 marked up above and note that Paek teaches two dies arranged side by side.

Pertaining to claim 10, Paek in view of Chou teaches the structure as claimed in claim 9, wherein the wiring- free zone is located at a location below an outer corner of the first die See Figure 1 marked up above, note that this does not exclude the existent of other wiring free zones anywhere else in the device package.

Pertaining to claim 11, Paek in view of Chou teaches the structure as claimed in claim 9, wherein the wiring-free zone extends horizontally from the first die, along the first underfill and extends beyond the first underfill. See Figure 1 marked up above

Pertaining to claim 12, Paek in view of Chou teaches the structure as claimed in claim 9, wherein the redistribution layer includes multiple sub-layers and the wiring-free zone extends vertically through at least one sub-layer of the multiple sub-layers of the redistribution layer. See Paek paragraph [0055] where it states that there may be multiple such layers as described within element 110.

Pertaining to claim 13, Paek in view of Chou teaches the structure as claimed in claim 9, wherein the redistribution layer includes multiple sub-layers and the wiring-free zone extends vertically through two or more sub-layers of the multiple sub-layers of the redistribution layer. See Paek paragraph [0055] where it states that there may be multiple such layers as described within element 110.

Pertaining to claim 14, Paek in view of Chou teaches the structure as claimed in claim 9, wherein the redistribution layer includes multiple sub-layers and the wiring-free zone extends vertically through all of the multiple sub-layers of the redistribution layer. See Paek paragraph [0055] where it states that there may be multiple such layers as described within element 110

Pertaining to claim 15, Paek in view of Chou teaches the structure as claimed in claim 9, further comprising a molding compound 140 (Paek) disposed on the redistribution layer 110/117 and laterally wrapping the first underfill and the first and second dies See Figure 1.

Allowable Subject Matter
Claims 4-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        12/15/22